DISMISS and Opinion Filed September 26, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01296-CV

                              TERRELL E. BITTEN, Appellant
                                          V.
                            STATE FARM INSURANCE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-08190

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                   Opinion by Justice Bridges
       Pro se appellant Terrell E. Bitten (Bitten) appeals the trial court’s order granting appellee

State Farm Insurance’s (State Farm) motion to dismiss. Because Bitten’s amended brief is

deficient and fails to comply with the long-established briefing rules, we dismiss his appeal.

       Bitten filed suit against State Farm alleging the following:

               This Driver, Jordan Dargquea, 3 am, June 28, 2016, at 3 am in the
               morning, affected my life and my mental illness forever, has
               effected my hole right side of my body. My fear of cars. My phobia.
               My nerve system. My eyes and my movement, walking and
               balance, my teeth and the fever of darkness, heartship, and mental
               anger. My of other drivers.

       State Farm filed a motion to dismiss asserting Bitten witnessed the auto accident, and under

well-established Texas law, a third party cannot sue the insurer directly for benefits under the

policy. See State Farm Cty. Mut. Ins. Co. of Tex. v. Ollis, 768 S.W.2d 722, 723 (Tex. 1989) (per
curiam) (“[A third party injured by an insured] cannot enforce the policy directly against the

insurer until it has been established, by judgment or agreement, that the insured has a legal

obligation to pay damages to the injured party.”); Pain Control Inst., Inc. v. GEICO Gen. Ins. Co.,

447 S.W.3d 893, 897 (Tex. App.—Dallas 2014, no pet.). Bitten filed a response to the motion to

dismiss in which he argued State Farm “doesn’t have all the facts,” and he was the reason someone

called 911 after the accident. The trial court granted State Farm’s motion to dismiss. This appeal

followed.

       Bitten filed his original brief on December 31, 2018. On January 7, 2019, this Court

notified Bitten his brief failed to comply with appellate rule 38 for several reasons, including, but

not limited to, his brief did not (1) concisely state all issues presented for review, (2) contain a

concise statement of facts supported by record references, (3) contain a succinct, clear, and

accurate statement of arguments in the body of the brief, and (4) include appropriate citations to

authorities and to the record. See TEX. R. APP. P. 38.1(f)-(i). We cautioned Bitten that failure to

file an amended brief that complied with the appellate rules “may result in dismissal of this appeal

without further notice from the Court.”

       We granted Bitten two extensions to file an amended brief. On March 19, 2019, Bitten

filed his amended brief. Although his amended brief includes more facts about the alleged

incident, he still has not provided any record citations to support his statements. Further, his

amended brief does not present any specific issue for review supported by citation to any legal

authority.

       We recognize that Bitten is pro se; however, the right to self-representation carries with it

the responsibility to adhere to our rules of evidence and procedure, including our appellate rules

of procedure if a party chooses to represent himself at the appeal level. See Bolling v. Farmers




                                                –2–
Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). We do not

treat pro se litigants differently than parties represented by a licensed attorney. Id.

       Because Bitten failed to comply with Texas Rule of Appellate Procedure 38 after the Court

have him the opportunity to do so, we dismiss Bitten’s appeal.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


181296F.P05




                                                 –3–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 TERRELL E. BITTEN, Appellant                     On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01296-CV       V.                      Trial Court Cause No. DC-18-08190.
                                                  Opinion delivered by Justice Bridges.
 STATE FARM INSURANCE, Appellee                   Justices Molberg and Partida-Kipness
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee STATE FARM INSURANCE recover its costs of this
appeal from appellant TERRELL E. BITTEN.


Judgment entered September 26, 2019.




                                            –4–